Citation Nr: 1728983	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for post back surgery syndrome, to include chronic muscular strain superimposed on post-operative scarring and degenerative instability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

 The Veteran served on active duty from March 1969 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2014, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Portland, Oregon.  A copy of the transcript has been associated with the record. 

In November 2014, the Board remanded the above issues for further development.  The case has been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

 On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

Since the Veteran's back condition was last examined in March 2015, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts this case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate. 

Although the Board regrets the delay, it is necessary to ensure that the Veteran's VA examinations comply with the requirements of the holding in Correia.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Thus, while the Veteran was afforded VA examinations in August 2010 and March 2015, the VA examinations do not satisfy the requirements under Correia.  

With respect to TDIU, the Veteran was afforded VA examinations in March 2015 to determine the impact of the Veteran's back and right knee conditions on his employability.  The examiner concluded that the Veteran's back condition impacted his work, as it was not possible to do physical work based on his current back conditions.  Additionally, the examiner noted that some sedentary work, such as work as a receptionist or at a call center, with appropriate accommodations, was still possible.  Furthermore, the examiner noted that the Veteran's right knee disability impacted his ability to perform any type of occupational task.  Specifically, the examiner noted that the Veteran's physical and sedentary work was impaired by his service-connected right knee disability, such as the ability to do repetitive walking, standing, and climbing.  The examiner concluded that it was as likely as not that the Veteran's service-connected knee condition limited his ability to seek and maintain gainful employment within the limits specified above.  The examiner concluded that these limitations limit, but did not preclude some sedentary work such as work in a call center or work as a receptionist, etc.   

Based on the foregoing, the VA examination findings suggest different degrees of functional impairment resulting from the Veteran's service-connected disabilities.  Therefore, a VA examination is needed to address the combined effects of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected back disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to identify the specific symptomatology due solely to the Veteran's service-connected back disability, as opposed to any nonservice-connected disorder, such as his post-service industrial accident. See e.g. March 2015 VA examination report.  If is not possible to separate such symptomatology, the examiner should so indicate in his report.

The examiner should report all signs and symptoms necessary for rating the service-connected back disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine and state whether there is any ankylosis.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify any neurological manifestations of the service-connected disability.  If there are any neurological manifestations attributable to a nonservice-connected disability, the examiner should explain in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Thereafter, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

5.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




